How marketing and advertising affect equality between women and men (debate)
The next item on the agenda is the report (2008/2038 (INI)) by Eva-Britt Svensson, on behalf of the Committee on Gender Equality, on how marketing and advertising affect equality between women and men.
rapporteur. - (SV) Mr President, I would like to thank my colleagues in the Committee on Women's Rights and Gender Equality and especially the shadow rapporteur for excellent and constructive contributions to the report.
The Presidency of the Council has highlighted the importance of combating gender stereotypes. This is one of the six priority areas of the Presidency. Therefore I consider that it is important for us here in the Parliament too to give our views on the problem of gender stereotypes and how they affect equality between women and men.
In order to avoid any misunderstandings, I would particularly like to state and be very clear that in the report I am definitely not recommending any new legislation in this area, neither at EU nor at national level. The measures I propose refer to national, self-regulating bodies which already exist and which represent producers, advertisers and consumers. These bodies should work to increase awareness of the importance of gender-stereotyped advertising. The Member States should also ensure that there are bodies to which the general public can turn with complaints. I also think that the European Institute for Gender Equality which is being set up should carry out research into how equality is affected by this type of advertising. We need to know more.
So why is this important? It is important because advertising is everywhere, in our homes, in public spaces, in newspapers, in the media, etc. Of course we are affected, whether we are aware of it or not. Companies would not invest billions in advertising if it did not have any effect.
Advertising and marketing today are not just about trying to sell goods or products, but about selling a whole lifestyle, a form of culture. We have to behave in a certain way and act in a certain way to live up to expectations of different norms. It is particularly important to combat this phenomenon where it affects young people who are seeking an adult identity, future education paths, etc. I want all people to be able to choose without consciously or unconsciously being influenced by various gender-stereotyped norms.
Today it is impossible for an advertiser to make an advert for a product which increases environmental problems or hastens climate change. I have a vision that in the future it will be just as impossible to sell products which have a gender-discriminatory or gender-stereotyped message.
I am also convinced that with increased awareness of the importance of advertising, consumers, both men and women, will start to refuse to buy products which use this kind of advertising. I am also just as convinced that consumers will favour companies, producers, which have a conscious advertising policy and which do not permit gender-stereotyped advertising. This will be an important success factor for companies and advertisers who demonstrate their responsibility by influencing and contributing towards greater equality. After all, this is the goal we all say that we share. This is one factor among very many, but it is an important one.
Member of the Commission. - Mr President, I would like to thank the EP and the rapporteur, Mrs Svensson, for addressing a very delicate issue on how marketing and advertising affects equality between men and women.
Advertising plays an important role in the financing of the media. It reduces the cover price of magazines and newspapers and ensures that much audiovisual content is available free to consumers. This is important for freedom of expression and diversity, a question which is often debated in this House.
What we have seen over the years is an accumulation of bans or controls on advertising - cigarettes, alcohol, fatty food - and soon there will be new rules for how car manufacturers advertise CO2 emissions. Advertising is a soft target because it is much easier to regulate it than to address the underlying problems, which are often more complex - though the report which we are discussing tonight favours further controls on advertising, this time from the subjective area of gender politics.
As Media Commissioner, I recognise the underlying policy concerns, but I also wonder what will be the impact of these concerns if they are carried out on a whole industry and on the general public. As it has become more difficult to advertise because there is less money and because of all the bans, advertisers have reduced the role of advertising in their marketing expenditure. There are other ways to market products without advertising them in the media: product promotion for instance. That is very bad for media pluralism, because most of all the written press - the newspapers and the magazines - do not get enough income in order to continue to be published.
The report does not take into account the positive aspects that support the objectives of the report in order to protect citizens. Let me give you some examples. Article 3 of the Audiovisual Media Service Directive contains strong wording on human dignity and non-discrimination in relation to audiovisual advertising. The Commission, I can assure you, will ensure that Member States' transposition of this Directive reflect what the legislator wanted.
Neither does the report underline the valuable role that self-regulation has played. Let me give you an example here, too. You should be aware that it has been responded to well in cases of, and I quote: 'objectionable stereotyping', and I will give you a very concrete example. The fashion industry has stopped its 'porno-chic' campaigns, which stigmatised women as pure sex objects. So there are legislative measures in order to solve the problems.
We should have, in this respect, a very realistic approach. Advertising is a short-form medium, glimpsed on a page or in a 30-second video spot. What the report calls 'stereotyping' may be just a quick way to link a product to a particular group of consumers. It can also reflect poor creative work. There is, on the other hand, good advertising and bad advertising, and as Media Commissioner I have to accept that the freedom of expression also includes the right to fail - even to fail badly - even if we do not like it. If I asked the plenary here to take a decision on that, I think that the right to fail would not be hampered.
As the report acknowledges, there is no conclusive research that links stereotyping with gender inequality. Policy-making requires a strong evidence base, not just strongly-held views, and that is what we are basing our policy proposals on and why the Commission supports the positive recommendations made in the EP report. Best-practice exchange, for instance, among the regulators is something that we always encourage. Education, research and further debates should certainly continue.
I would like to underline that for nine years now, as Media Commissioner, I have been pleading for courses in schools on media literacy. I believe that this would be the most important thing: if we could awaken the critical appraisal of youngsters in order to read advertisements, to reject the bad advertisements, something which is really not relevant to our society. I would like to concentrate on best practice, for instance I like the Spanish example of awards for advertising that handle gender issues well. That is the right way to proceed, and that is why we should accentuate the positive and see whether we can make further progress, because it is worthwhile fighting for this.
on behalf of the PPE-DE. - (ES) Mr President, true freedom ends where the freedom of others begins, and the freer the media are, the freer a society is; the loss of freedom begins precisely in censorship of advertising and continues into editorial content.
Therefore, the European People's Party has submitted amendments to this report to correct a number of totalitarian aberrations which run counter to the principle of a free society.
European marketing and advertising already exercise self-regulation and there is sufficient legislation in the Member States. Marketing and advertising are not only in the realm of the media, they form part of our daily lives and, fortunately, there are excellent professionals working in those fields who, for the most part, are aware of the sway they hold over social balance. Therefore, the European People's Party will vote against the amendments and paragraphs presented by the communists as they cast aspersions of widespread chauvinism and sexism among workers in the sector, and that is a fallacy.
In the European People's Party we believe in equality between men and women, but we believe it must be advocated without giving anyone else a bad name. We believe that childhood and youth must be protected and that children and young people must be brought up by their families and society as a whole. Brought up with values which help them to be better people.
I believe that the sectarian use of equality, which is the aim of this report, is a serious mistake and the EPP will not, of course, allow it. We very much hope that our amendments will be adopted so that we can support the report. Otherwise I shall abstain from the final vote out of respect for the subsidiarity of Member States and for respect for professionals in the marketing and advertising business.
I do not believe that criticising national laws and overstepping the powers of this Parliament will be good for us because it will reduce our credibility in the future.
on behalf of the PSE Group. - (FR) Mr President, Commissioner, ladies and gentlemen, this report is not as anodyne as the late hour at which it is being debated might suggest and I want to thank Mrs Svensson for the work she has done and for her cooperation.
Marketing and advertising are ubiquitous in our society and contribute to the creation of social constructs that sometimes have adverse effects, in the form of discrimination or the retreat into simplistic gender stereotypes. Advertising is certainly also a source of creativity and such representations are sometimes used intentionally for humorous purposes. But advertisers must not forget that they have an important educational role to play, that we must develop the critical faculty of young people, with a view to eliminating all forms of discrimination resulting from what are at times degrading images based on gender that could put the dignity of the individual at risk.
The purpose of this report is not to question editorial or creative freedom but to encourage the actors in this sector to improve existing self-regulation systems, to cooperate with the competent authorities to improve the codes of good practice and to be aware of their responsibilities in relation not only to gender equality but also to physical and mental health, which is sometimes threatened by pressures arising from criteria of beauty that are set as the desirable norm.
That is why I ask Members to reject the many amendments seeking to delete parts of the text, since it would then lose all its substance.
on behalf of the ALDE Group. - (NL) Mr President, I do recognise the problem described by the rapporteur. I imagine a reconnaissance mission coming from the planet Mars. They come to earth and by way of preparation they just look at advertising to get a picture of the people on earth. Then they come here and see to their surprise that women are not just interested in cleaning products and do not just sit waiting all day until their husbands come home from work, women are independent and intelligent and earn their own money and so are also consumers, and besides that there are other kinds of families on earth that you never see in the adverts, such as single-parent families and gay couples with children, and immigrant families, and, for instance, people in wheelchairs or with speech impediments. You never see them in the adverts. I certainly agree with the rapporteur as far as that goes.
Having said that, though, I agree with the comments by Commissioner Reding and also my EPP colleague. There is still something like freedom of expression. Therefore I do not believe we should interfere in any way with the content of adverts. Best practice is a better idea. Of course I cannot name any brands here, but I am thinking of an Italian fashion label that has been breaking taboos for 20 years now, and of other products too.
Apart from that the report is much too broad, because the title says 'marketing and advertising', when it also concerns school books, TV, the Internet, video games and much else besides. Quite honestly I think the EU should stay out of this.
There is also something about adverts for sexual services. That is completely beside the point. Taste and morality can vary and I do not think we can impose them uniformly from the EU.
Finally, if you look at the picture that has been drawn of women in advertising in the past 50 years, I note with satisfaction that women are much cleverer than we think. They do not let the adverts stop them from simply becoming independent.
Finally, if we really want to do something, I have two concrete proposals. Firstly, if we do not like the advertising, we consumers go on strike, and secondly, I suggest that at least one woman should be appointed to one of the top four posts in the European Union.
on behalf of the UEN Group. - (PL) Mr President, I wish to draw attention to the existence, both on television, including public television, and on billboards, of advertisements whose content or form degrades the persons appearing in them. Those in question are usually, but not always, women. Depriving them of their dignity, treating them as objects, depicting them as being on a lower intellectual level or as capable of arousing interest solely in the sexual sphere, leads to a lack of self-esteem in unprepared persons exposed to such material. It reduces their efforts to achieve life plans and limits their ambitions. Such advertising affects young people above all, which can make its impact more severe. It is one of the many results of omnipresent consumerism. For many people, profit - even if earned by indecent means - is more important than treating human beings as subjects with an intrinsic value that has to be protected. It is therefore important that advertising of this kind be restricted by legislation.
on behalf of the Verts/ALE Group. - (DE) Mr President, equality between women and men is one of the values and goals of the European Union. The EU intends to establish that equality in every area of activity. It is unthinkable that the realm of advertising should be excluded. I therefore welcome the report by Mrs Svensson, who has addressed this important issue and presented a balanced report. You have my sincere thanks.
Advertising affects us subconsciously. One major effect is the way it creates gender stereotypes. Discrimination in advertising runs counter to the aim of equality. The EU is not doing enough to eliminate sexism and discrimination in the media. We must therefore make it clear that Europe is a Europe of values. We do not want any misogynist advertising, any advertisements that degrade women into objects or revel in crude clichés about women. The same applies, of course, to adverts about men.
I would be delighted if, on the contrary, advertising helped to shake up our well-worn role perceptions, our images of men and women. Regrettably, however, the advertising industry has drawn up battle lines against something that should actually be taken for granted, namely respect, and particularly respect for women. I fail to comprehend why the advertising industry is raising such a storm in a teacup. I call it a storm precisely because it seems to have caught the ear, unfortunately, of many female Members of this House.
For all that, we can surely agree, in fact, on the following basic principles: we need to be more awake to discrimination in the media, and we also need national monitoring authorities with which complaints can be lodged. Something similar already exists, by the way, in many Member States. This is why I cannot understand what all the fuss is about. I had even wished that we would go further in this report. For this reason I hope that we can indeed agree to support what is now on the table, for we need this report as a basis, and we should not water it down any further.
on behalf of the IND/DEM Group. - (PL) Mr President, despite the report's many positive aspects in drawing attention to the negative influence of media, marketing and advertising that caricature and objectify human beings, discriminate against them and deprive them of their dignity, I must nevertheless protest at some of its arguments, which are manipulative and aimed at the creation of a modern egalitarian society devoid of ethical models. It is true that various hormonal and psychological therapies make it possible to experiment on people, but such experimentation causes serious trauma and should be banned, just as experiments on animals are restricted.
Both masculinity and femininity, the dual form of the human somatic constitution, are personality-forming elements. It is impossible to change roles, since they are inscribed in human nature. Drawing attention to the influence of advertising is all well and good, but it would be better to postulate ethical-legal control based on prior acceptance of a universal value system, founded, best of all, on divine law.
(SK) Sometimes we are not even aware that the consequences of advertising policy have far-reaching effects on the retention of stereotypes, which means an almost insurmountable obstacle to the changes needed to achieve the defined targets, including the Lisbon targets.
Despite this, however, we can also state that advertising as such has its great positives. We should realise that advertising policy, especially in relation to men and women, is putting a brake on the process of harmonisation of working and family life, since it very often presents a picture of a woman who is happily and smilingly on top of all her, sometimes conflicting, tasks arising out of her different social roles, very often performed under considerable time pressure.
The problem is not just the maintenance of outdated stereotypes of the male and female roles, but also the further reinforcement of them, since the experts warn that advertising not only reinforces but also creates expectations. One of the most astonishing indications of this is the number of girls suffering from anorexia.
Since marketing and advertising use or misuse existing stereotypes, it is pointless for the European Council to adopt resolutions combating stereotypes since they will be completely ineffective.
The solution, however, will definitely not be some specific European code of conduct. The problem with marketing and advertising cannot be ascribed to the media as such. It is a pity that the report, in attempting to solve the problem, chooses a path which will either be impracticable or not achieve the target.
(BG) President, Commissioner, colleagues, I find the report very important and very necessary. The environment that surrounds us all the time is of exceptional importance for the formation of attitudes, conduct and approach to problems, equality included. Marketing, advertisement, media, Internet and television can provoke seriously both a positive and a very negative attitude towards the idea of gender equality.
Without restricting the freedom in the activity of media, organizations and institutions dealing with marketing and advertisement, without imposing censorship, we should consider the negative consequences, denounce the presentation of women in an unfavourable light, as subjects provoking violence, sexism, or their being shown as a combination of "hot” female images and even hotter, tempting alcoholic drinks. Isn't this humiliating?
Since we consider equality a partnership, we think that the tolerance of marketing and advertisement to this problems is equally valid for men. Advertisement and marketing should create a way to understanding equality, should reflect ethical models of equality of man and woman, not distort the philosophy of equality with the objective of profit. Thus marketing and advertisement should create an environment for social understanding, for social prospects.
The report underscores the need of spreading in the media the principles of gender equality by programmes and materials intended for different age groups, popularization of good practices of respect, appreciation of the difference between the sexes, of non-discrimination. This will form a culture of equality and will create equality.
(SK) Advertising is an integral part of our life and it has an indisputable effect on the public's behaviour and the formation of public opinion.
In the report, the rapporteur, Mrs Svensson, makes points with which I agree. These are mainly points indicating the need to protect children and youths from negative advertising. Advertising the sale of sexual services and prostitution corrupts children from a tender age.
I have a different view from that of the rapporteur as to how the defined target can be achieved. It is difficult at the European level for us to interfere with media freedom and not adhere to the principle of subsidiarity. I do not think that we will succeed in adopting a European ethical code in the field of marketing and advertising.
Our anxiety about the young generation must be addressed mainly by parents and teachers. I am convinced that the main responsibility lies with parents and teachers who are in a position to teach children to use television and new technology sensibly and responsibly.
(PL) The resolution puts too much emphasis on the issue of inequality between men and women and on gender stereotyping. Negative stereotyping needs to be mentioned, and gender inequality is a major element in bad advertising, but it is not the only one.
In the first place, many psychological experiments show how children - especially children, but adults too - learn aggression, negative attitudes and negative behaviour from television and the other media. Following on from what Commissioner Reding had to say about education at school, what I, as a psychologist, find important is that research shows people are convinced that television and advertising, in particular, do not influence them as much as they do in reality. Marketing and advertising in the media manoeuvre between information, promotion and manipulation. The problem lies in distinguishing between them. Where free advertising does not comply with moral, social and psychological principles, it is harmful. That is probably the most important point.
(RO) I would like to propose some practical means by which we could approach the issue of the negative influence of publicity on gender equality in Europe.
From the point of view of the applicable European legislation, a key issue is the principle of the country of origin. This is also applicable to publicity, so that a production accepted by a national broadcasting board in a Member State must be accepted for broadcasting in all other Member States.
We have recently dealt with clear examples of gender discrimination, promoted by publicity productions that could not be suspended from broadcasting in the European Union countries. Thus, I consider that measures of exception from the country of origin principle should be introduced, when it is found that the European pact for gender equality has been infringed by offensive media productions. Since we are discussing a field falling under Community competence, namely trade in audiovisual services, I believe fines to be enforced by the European Commission to producers promoting discriminatory imagines through publicity should be introduced.
(EL) Mr President, we are in favour of both the market economy and competitiveness. On the basis, then, of healthy competition, we want the truth to be told; products ought to compete on the basis of genuine facts.
Freedom does not mean unaccountability, nor is advertising a ploy allowing anyone to show off their products. We were speaking this morning about tackling discrimination, and it is very strange that those who support the abolition of discrimination do not want to protect human dignity by applying self-regulation to advertising.
I congratulate the Commissioner because she has often shown through her proposals that she is taking measures to protect minors and safeguard values with the help of the media and especially modern technologies.
(DE) Mr President, I support the view that parents and legal guardians bear great responsibility in the way they deal with children. Today, the business world sees and treats children as important consumers. This is why it is necessary to make them aware from a very young age of the power of advertising and its potential adverse effects. I do not believe, however, in the idea that we should regulate it uniformly throughout Europe.
As the Commissioner also said, in the education system we must try to show children a path from a very young age, making them aware of both the opportunities and risks that are inherent in advertising.
rapporteur. - (SV) Thank you for the debate. I would like to clarify one thing - the report is from the European United Left, nothing else. With regard to the amendments, I would like to remind you that 53 amendments from the different political groups were adopted by the committee, including four amendments tabled by Mrs Herranz García.
Freedom of expression was referred to. It goes without saying that freedom of expression is sacrosanct. There is nothing in the report about any new legislation, either at EU level or in the Member States. That is a matter for individual countries. What we are doing in the report is focusing on the bodies which already exist, self-regulating and joint bodies in which producers, advertisers and consumers find the best methods together.
The Commission says that more conclusive research is needed into how equality is affected. I agree with that and that is why this has been highlighted in the report. We need more research. We need to arouse critical thought! This is precisely what the report is about! Increasing awareness and thus also critical thought!
The debate is closed.
The vote will take place on Wednesday, 3 September at 11.30 a.m.
Written statements (Rule 142)
in writing. - (HU) The fight against stereotypes is one of the six priority areas of the Equality Roadmap for 2006-2010.
This is a matter of principle, the practical impact of which is extremely far-reaching and thorough, since stereotypes create a scandalous situation for women and form a significant barrier to their success - whether it be in their job-hunting, their workplace, their career progression, their participation in decision-making or in balancing their work and private life. Stereotypes establish and maintain inequalities in every area of life, thus causing untold damage to the whole of society and significantly reducing the effectiveness of efforts to create equality.
I feel that well-planned, coordinated action and campaigns against stereotypes are needed, important elements of which include the social consciousness that starts in childhood, education and the application of proper practices.
The marketing and advertisements that appear in the media have an important role in forming the image that is created of women - the disadvantageous image contributes significantly to maintaining the scandalous situation, and at the same time this trend can be turned around by showing the reality, opportunities and skills in a realistic way. We therefore have to work on preparing these possible tools and measures, through which we can promote positive change. Similarly, it is vital that the existing legislation is applied appropriately.
in writing. - (PL) Mr President, Eva-Britt Svensson's report on how marketing and advertising affect equality between women and men is one of those documents aiming at intervention in matters that are not of the highest importance in view of the problems currently facing the European Union. In some respects the report is simply not serious.
For the rapporteur, gender stereotyping is a greater problem than the brutalisation of media content, especially with regard to children. Given the existing advertising codes in force in the media, the claim that advertisements arouse hatred on gender lines is an overstatement. The report does not mention the growing problem of gender discrimination among EU citizens of the Muslim faith. I fear that, with regard to equality between women and men, the Muslim press is not monitored.
That is a very serious problem for EU Member States to resolve. The proper relations obtaining in the field of equal treatment of men and women in traditional, historical European society do not require intervention at the present time. Individual cases of degenerate behaviour in this area can be combated by means of the existing legislation.